Judgment, Supreme Court, Bronx County (John Collins, J.), rendered on July 7, 1988, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the second degree (Penal Law § 220.18 [1]) and criminal sale of a controlled substance in the third degree (Penal Law § 220.39 [1]), and sentencing him to concurrent indeterminate terms of imprisonment of from 5 to 15 years for the sale conviction and five years to life for the possession conviction, unanimously affirmed.
We are unpersuaded that the sentence imposed was unduly harsh or excessive. Taking into account, "among other things, the crime charged, the particular circumstances of the individual before the court and the purpose of a penal sanction”, we perceive no abuse of discretion warranting a reduction in sentence. (People v Farrar, 52 NY2d 302, 305.)
Further, defendant was sentenced in accordance with his plea bargain and, "[hjaving received the benefit of his bargain, defendant should be bound by its terms.” (People v Felman, 141 AD2d 889, 890, lv denied 72 NY2d 918.) Concur Murphy, P. J., Ross, Milonas, Kassal and Rubin, JJ.